 110DECISIONSOF NATIONAL LABOR RELATIONS BOARDCentral General Hospital,'Employer-Petitioner, andLocal 1115,Joint Board,Nursing Home and Hospi-tal Employees Division.'Case 29-RM-475March 18, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn September 22, 1975, the Regional Director forRegion 29 issued his Decision and Order in theabove-entitled proceeding in which he dismissed theEmployer's petition for an election in a unit of medi-cal records department employees on the groundsthat(1) the petitioned-for unit is inappropriate, and(2) an election is barred by the recognition agreementbetween the Employer and Local 1115, Joint Board,Nursing Home and HospitalEmployees Division,herein called the Union.Thereafter,in accordancewith the NationalLaborRelations Board Rules andRegulations,Series 8,as amended, the Employerfiled a timely request for review of the RegionalDirector'sDecision and Order on the grounds,interalia,that,in accordingbar qualityto the recognitionagreement,he departed from well-established prece-dent.By telegraphic order dated November 26, 1975, theEmployer's request for review was granted.Thereaf-ter, the Employer and the Union filed briefs on re-view?Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record3 inthis case with respect to the issues under review andmakes the following findings:On April 8, 1975,4 the Employer and the Unionentered into a 4-year collective-bargaining agreementcovering service and technical employees employedat the Employer's hospital in Plainview,New York.A section of the contract provides as follows:Any additional classifications not presently cov-ered shall become part of this Agreement whentheUnionrepresentsa majority within suchclassifications and shall be subject to separate'The names of the parties appear as amended at the hearing.I The Employers request for oral argument is hereby denied, as the rec-ord, including the briefs, adequately presents the issues and the positions ofthe parties.3 The parties stipulated to include, as part of the record herein, the tran-script and exhibits in Case 29-RM-465 which involved substantially similarissues discussedinfra.4 All dates hereinare in1975 unless otherwise indicated.negotiations between the parties. The result ofsuch negotiations shall be attached as an appen-dix to this Agreement.The agreement specifically excludes,inter alia,"of-fice and clerical employees." 5On May 20, approximately a month and a halfafter the execution of this contract, the parties en-tered into a written recognition agreement statingthat the Union demanded, and the Employer wasgranting, recognition of the Union as the exclusivebargaining agent for a "bargaining unit" of all medi-cal records employees. The agreement recites that theUnion demonstrated its majority status through ashowing of authorization cards from a majority ofthe employees "in the unit herein described." Theagreement further recites that the parties shall com-mence negotiations for a collective-bargaining agree-ment for these employees, but that if an agreement isnot reached within 30 days the dispute is to be sub-mitted to an arbitrator whose award shall be finaland binding.On June 6, approximately 2 weeks after thesigningof the recognition agreement, the Employer filed apetition, in Case 29-RM-465, seeking an election ina unit of medical records employees. The petitionwas subsequently amended at the hearing to includeall office clerical employees. On July 31, the Region-alDirector dismissed the petition on the ground thatthe unit petitioned for was not coextensive with theUnion's demand.6Thereafter, on August 6, the Employer filed theinstant petition for an election in a unit of medicalrecords employees. As noted above, the Regional Di-rector dismissed this petition for two reasons. Ap-plying the principle ofKeller Plastics Eastern, Inc.,7the Regional Director concluded that the recognitionagreement barred the petition because the 2-1/2-month period between the signing of the agreementand the filing of the petition did not give the partiesa sufficient time to bargain. Alternatively, the Re-gionalDirector held that the petition must be dis-missed because the unit of medical records employ-ees isneither appropriate by itself, citingLevineHospital of Hayward, Inc.,8nor is there any other ba-sis for finding it appropriate?5The Employer's business office clerical employees and maintenance em-ployees arecurrentlyunrepresented. Professional employees are representedby labor organizations not parties to this proceeding.6By telegraphic order dated September 10, the Board denied theEmployers request for review.r 157 NLRB 583 (1966).8219 NLRB327 (1975).9Thus,the RegionalDirectorreasoned that,if the medical records de-partment employees are considered business office clericals, there are anumber of unrepresented business office clericals who are not sought; and ifthey are considered service clericals, theydo not constitute an appropriatevoting group for purposes of aGlobeelection(The GlobeMachine andStampingCo.,3 NLRB 294 (1937))to determinewhether theywill join the223 NLRB No. 27 CENTRAL GENERAL HOSPITAL111The Employeragreeswith the Regional Director'sfindings as to the inappropriateness of a unit of med-ical records department employees and contends thatthey comprise only a segment of the unrepresentedbusiness office clerical employees. The Employer fur-ther contends that the recognition agreement cannotoperate as a bar because it covers an inappropriateunit and thereby contravenes the congressional man-date to avoid undue proliferation of bargaining unitsin the health care industry. Finally, the Employer ar-gues that the medical records department employeesdo, not constitute an "accretion" to the existing ser-vice and technical unit because they are office cleri-cal employees and the collective-bargaining agree-ment specifically excludes "office and clericalemployees."We granted review because of the inconsistency inthe Regional Director's alternative holdings that thepetitioned-for unit of medical records employees isinappropriate, but that a recognition agreement es-tablishing a separate unit of such employees is never-theless a bar.10 However, after considering the entirerecord in this proceeding, we now view the issue indifferentterms.While we agree with the RegionalDirector that the petitioned-for unit of medical rec-ords department employees is inappropriate, we dif-fer in our interpretation and construction of the rec-ognition agreement. For, our examination of therecord convinces us that the parties did not intend toestablish a separate unit of medical records depart-ment employees. Rather, these employees were to beadded to the existing contract unit of service andtechnical employees.It is true that the recognition agreement speaks interms of a "bargaining unit" of medical records em-ployees. However, this agreement cannot be viewedin isolation or divorced from all the attendant cir-cumstances. As Corbin has stated: "[I]t is invariablynecessary, before a court can give any meaning to thewords of a contract and can select one meaning rath-er than other possible ones as the basis for the deter-mination of rights and other legal effects, that extrin-sic evidence shall be heard to make the court awareof the `surrounding circumstances,' including the per-sons, objects, and events to which the words can beapplied and which caused the words to be used." "A consideration of the "surrounding circum-existing service and technical unit becausetheydo not constitute all theunrepresented service and technical employees.10 As in the contract bar area, e.g.,AirborneFreight Corporation,142NLRB873, 874-875 (1963), a recognition agreement constitutesa bar onlyif the unit involved meets a requisite standard of appropriateness.CompareSentinel ProtectiveAgency,Inc.,211 NLRB552 (1974),andTimbalier Tow-ing Company,Inc.,208 NLRB613 (1974),where the parties agreed that theunits in the recognition agreements were appropriate.11Corbin on Contracts,pt. 3, chap.24, sec.536, pp.499-500(1952).stances," as revealed by the "extrinsic evidence" inthe record, indicates that the parties did not intend toestablish a separate unit of medical records depart-ment employees. Thus, the parties' collective-bar-gaining agreement, executed only a month and a halfearlier, specifically provides for the inclusion of pres-ently excluded classifications after a showing of ma-jority status within such classifications and subject toseparate negotiations. The record reveals that, pur-suant to this provision, the parties agreed to addEKG and EEG employees to the existing unit. Fur-thermore, regarding the medical records employees,the Employer's counsel stated on the record that "theUnion attempted to claim recognition in the samemanner it did for the EKG and EEG ...." Mostsignificantly, the Employer acknowledges in its briefthat at the time it entered into the recognition agree-ment it "thought that the medical records unit repre-sented an accretion to the unit already under con-tract." Finally, it is clear from the Union's brief thatit remains willing to have the medical records depart-ment employees "accreted" to the service and techni-cal unit. In these circumstances, we find that it wasthe parties' intention in executing the recognitionagreement to include the medical records departmentemployees in the existing unit, not to create a sepa-rate unit.12We find no merit in the Employer's further conten-tion that the medical records employees are. officeclericals and therefore fall within the collective-bar-gaining agreement's exclusion of "office and clericalemployees." The record reveals that the 24 medicalrecords employees are separately located and do notshare supervision with the business office employees.Although they are engaged in clerical functions, haveno special training, and only occasionally go onto thefloors, they deal primarily with patients' medical rec-ords rather than with the types of records kept bybusiness office employees. In performing their func-tion of constructing and maintaining patients' medi-cal records, they work closely with doctors and nurs-es.Under similar circumstances, we have held thatmedical records employees are service clericals, notoffice clericals 13 and, accordingly, in the instant case,we see no reasonwhy these employees are not prop-erly includable in the existing service and technicalunit.Having found that the parties' intention in execut-ing the recognition agreement was to implement therecently negotiated collective-bargaining agreement12For this reason,there is no merit in the Employer's contention that ourgiving effect to the recognition agreementwould bein derogation of thecongressional mandate to avoid undue proliferation of bargaining units inthe health careindustry. On the contrary,the agreement,as interpretedabove,is completely in accordwithsuch mandate."E.g., Sistersof St. Joseph of Peace,217 NLRB No. 135 (1975). 112DECISIONSOF NATIONAL LABOR RELATIONS BOARDby adding the medical records department employeesto the existing service and technical unit,we con-clude that the resulting unit is sufficientlyappropri-ate for the recognition agreement to operate as a barto the instant petition.14As we have stated previous-ly, in the health care industry we permit the parties"the broadest permissible latitude to mutually definethe context in which collective bargaining should14We also conclude,as did the Regional Director,that the 2-1/2-monthperiod between the signing of the recognition agreement and the filing ofthe petition did not give the parties a sufficient time to bargain, eventhough, as emphasized by the Employer,the terms of the agreement itselflimit bargaining to 30 days followed by mandatory arbitration.In the cir-cumstances of this case,we view the mandatory arbitration provision as theagreed-upon culmination to the bargaining and, indeed,part thereof.Wenote in passing the statement in the Employer's brief that arbitration hastake place." Is Neither the Act nor established Boardpolicy requires us to disturb the parties' mutuallyagreed-upon service and technical unit or their prac-tice of adding employees to that unit on a classifica-tion-by-classificationbasis.Accordingly,we shalldismiss the instant petition.ORDERIt ishereby ordered that the petition be, and itherebyis,dismissed.not yet taken place because of a stay obtainedby the Employer which isnow pendinginUnited States district court.15Otis Hospital, Inc.,219 NLRB 164 (1975).